Citation Nr: 0819671	
Decision Date: 06/16/08    Archive Date: 06/25/08

DOCKET NO.  06-17 850	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to service connection for diabetes mellitus 
including as due to exposure to Agent Orange in service.  


REPRESENTATION

Appellant represented by:	Mississippi Veterans Affairs 
Commission


WITNESS AT HEARING ON APPEAL

Appellant/veteran


ATTORNEY FOR THE BOARD

Carolyn Wiggins, Counsel


INTRODUCTION

The veteran served on active duty from January 1968 to 
November 1969, including honorable combat service in the 
Republic of Vietnam.

This appeal arises from a December 2005 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Jackson, Mississippi.  

In his notice of disagreement the veteran limited the issues 
on appeal to service connection for diabetes mellitus.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  The veteran served in the Republic of Vietnam for a 
period of three months between January 1968 and November 
1969.  

3.  Objective medical tests do not document findings 
consistent with a diagnosis of diabetes mellitus, Type II.  


CONCLUSION OF LAW

Diabetes mellitus, Type II, was not incurred in or aggravated 
by service nor may it be presumed to have been incurred 
during service or as a consequence of service.  38 U.S.C.A. 
§§ 1110, 1112, 1116 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 
3.309 (2007).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board must first address VA's duty to notify and assist 
claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 
2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2007).  

The veteran submitted his claim for service connection in 
September 2005.  The RO sent the veteran a letter in October 
2005 informing him of what the evidence must show to support 
his claim of entitlement to service connection for diabetes 
mellitus, VA's duty to notify and assist him, how VA could 
help in obtaining evidence, and what actions were needed from 
the veteran.  

The RO obtained the veteran's medical records from his 
private physician and VA.  The RO arranged for a VA physician 
to examine the veteran and for another to review the medical 
records.  A medical opinion was obtained.  The veteran 
appeared and gave testimony before the undersigned Veterans 
Law Judge in August 2007.  

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that VCAA notice requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) apply to all five elements of a 
service connection claim.  As such, in an April 2006 letter, 
the veteran was provided additional notice of the type of 
evidence necessary to establish a disability rating and 
effective date for such a rating should service connection 
for the underlying claim be granted.  

In December 2005, the veteran was notified that his claim was 
denied and given a copy of the rating decision denying his 
claim.  In the rating decision it was noted that the criteria 
for diagnosis of diabetes mellitus had not been met.  In June 
2006, August 2006 and January 2007, the RO sent letters to 
the veteran requesting that he submit copies of any clinical 
medical records and laboratory reports from his private 
physician.  Those records were obtained and submitted.  On 
the day of the veteran's hearing before the Board, he 
submitted duplicates of medical records already in the claims 
folder.  Although the veteran has not been asked to submit 
all evidence in his possession, the claims folder reflects 
that all of his treatment records have been received from his 
private physician and/or VA.  Consequently, all identified 
records have been obtained and considered and the Board finds 
that there is no suggestion in the record of outstanding 
pertinent medical evidence.  See Wensch v. Principi, 15 Vet. 
App. 362, 368 (2001) (holding that when there is extensive 
factual development in a case that indicates no reasonable 
possibility that any further assistance would aid the 
appellant in substantiating his claim, the Veterans Claims 
Assistance Act of 2000 does not apply); see also Dela Cruz v. 
Principi, 15 Vet. App. 143, 149 (2001).  In this instance, 
medical tests do not reveal blood sugar levels sufficient to 
support a diagnosis of diabetes mellitus, type II.  
Accordingly, no benefit would accrue to the veteran if the 
Board remanded the claim to correct any errors in either 
notifying or assisting the veteran with his claim.  

For the reasons set forth above, and given the facts of this 
case, the Board finds that no further notification or 
assistance is necessary, and deciding the appeal at this time 
is not prejudicial to the veteran.  38 U.S.C.A. § 5103A(d); 
38 C.F.R. § 3.159(c)(4).  The veteran advised VA that he was 
submitted all pertinent records at this hearing.  Thus, the 
Board finds that VA has met its duty to notify and assist 
this veteran with respect to his claim on appeal.  Therefore, 
the Board now turns to the merits of the veteran's claim.

The veteran asserts that he developed Type II diabetes 
mellitus as a result of his exposures during his service in 
Vietnam.  He credibly testified before the Board that he had 
been advised by medical personnel that he had developed 
diabetes.  Specifically, the veteran averred that his VA 
treatment records included a diagnosis of Type II diabetes 
dated in August 2005.

To establish service connection for a claimed disability, the 
facts as shown by evidence must demonstrate that a particular 
disease or injury resulting in current disability was 
incurred during active service or, if preexisting active 
service, was aggravated therein.  38 U.S.C.A. §§ 1110, 1131.  
Service connection may also be granted on a presumptive basis 
for certain chronic disabilities, including diabetes 
mellitus, when they are manifested to a compensable degree 
within the initial post service year.  38 U.S.C.A. §§ 1101, 
1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  

A veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the Vietnam era, 
shall be presumed to have been exposed during such service to 
a herbicide agent, unless there is affirmative evidence to 
establish that the veteran was not exposed to any such agent 
during that service.  The last date on which such a veteran 
shall be presumed to have been exposed to a herbicide agent 
shall be the last date on which he or she served in the 
Republic of Vietnam during the Vietnam era.  "Service in the 
Republic of Vietnam" includes service in the waters offshore 
and service in other locations if the conditions of service 
involved duty or visitation in the Republic of Vietnam.  38 
C.F.R. § 3.307(a)(6)(iii).

If a veteran was exposed to an herbicide agent during active 
military, naval, or air service, the following diseases shall 
be service-connected if the requirements of 38 U.S.C.A. § 
1116; 38 C.F.R. § 3.307(a)(6)(iii) are met, even though there 
is no record of such disease during service, provided further 
that the rebuttable presumption provisions of 38 U.S.C.A. § 
1113; 38 C.F.R. § 3.307(d) are also satisfied:  Diseases for 
which presumptive service connection due to exposure to Agent 
Orange are provided include Type 2 diabetes mellitus.  38 
C.F.R. § 3.309(e).  

The veteran's service medical records show that upon service 
induction examination in September 1967 no abnormalities of 
the endocrine system were found.  His urinalysis was negative 
for sugar.  In January 1968, physical inspection found no 
additional defects.  At service separation in November 1969, 
no abnormalities of the endocrine system were noted.  
Urinalysis was negative for sugar.  There are no records of 
any symptoms of diabetes mellitus in service.  

The veteran's records of treatment from his private 
physician, dated from May 1995 to November 2003, were 
submitted.  They do not include any references to elevated 
blood sugars or diagnosis of diabetes.  VA records indicate 
that the veteran was seen on August 24, 2005, and that blood 
and urine was collected.  The first diagnosis of diabetes 
mellitus appears in an August 27, 2005, letter from a VA 
Nurse Practitioner to the veteran.  It reads in part, as 
follows:  Your blood sugar shows you are diabetic.  I am 
sending some medication for your diabetes.  You will take it 
with meals twice a day.  This letter is not accompanied by 
any clinical records showing findings consistent with a 
diagnosis of Type II diabetes mellitus.

In October 2005, the RO requested a VA examination and a 
medical opinion from a VA physician.  The VA physician was 
asked whether the veteran's symptoms met the criteria for a 
diagnosis of diabetes mellitus, type II.  The VA examiner 
noted in October 2005 that the veteran was first diagnosed as 
having diabetes in August 2005, that test results indicated 
his Glucose was 94 and renal function and urinalysis were 
normal.  Glucose Intolerance was diagnosed, not diabetes 
mellitus.  In her remarks, the VA physician addressed the 
RO's questions.  She wrote in part as follows:  The patient's 
glucose was 113 in August 2005 at which time the Metformin 
was started.  This was a non-fasting glucose but none the 
less the glucose was normal.  The patient did not meet the 
criteria for the diagnosis of diabetes.  The HgAlc was 
elevated, but this could have been a lab error and HgAlc is 
not used for the diagnosis of diabetes.  If the patient has 
anything it may be glucose intolerance.  Now that he is 
already on Metformin a fasting and two hour post-prandial 
glucose would not help.  He would need to be off the 
Metformin for a while to get the appropriate lab studies to 
make a diagnosis.  Lab results in CPRS were reviewed back to 
June 2002 and there are no elevated glucose readings that 
would be diagnostic of diabetes.  

The veteran's records from his private physician, Dr.P., 
indicate he was seen on September 6, 2005.  A history of 
hypoglycemia was noted.  The veteran told her that VA had 
tested him and noted an elevated blood sugar.  He wanted a 
second opinion regarding the diagnosis of diabetes.  A non-
fasting blood sugar was 113.  The assessment was the veteran 
had obesity with a history of hyperglycemia.  She explained 
to the veteran that there was such a thing as pre-diabetes or 
impaired glucose tolerance.  She gave him the parameters for 
diabetes and recommended he start monitoring his blood sugars 
on a regular basis.  In December 2005, the veteran returned 
complaining of complications from medication for diabetes.  
He again reported being diagnosed with diabetes at the VA 
hospital.  Dr. P. did not diagnosis diabetes mellitus, but 
erectile dysfunction.  The results of blood sugar testing 
from Dr. P. were submitted in August 2006 and include blood 
sugars taken in December 2005, April 2006, June 2006, August 
2006, November 2006, December 2006, January (2006?) and 
February 2007.  The testing did not include a diagnosis of 
diabetes nor findings consistent with a diagnosis of 
diabetes.

A November 2005 letter from the veteran's commanding officer 
while he served in the Republic of Vietnam indicates that 
they conducted extensive operations in areas in the process 
of defoliation by chemical agents.  

VA treatment records dated in 2006 indicate that the veteran 
participated in diabetic education and evaluation sessions as 
an outpatient.  Those records include a diagnosis of diabetes 
mellitus, but do not include clinical findings to support the 
diagnosis.

In May 2006, the RO received a letter from the veteran's 
private physician, Dr. P.  It reads in part as follows:  (The 
veteran) has diabetes which had been controlled with oral 
medicine.  Since losing weight, however, he had been able to 
control his diabetes with diet and exercise.  (The veteran) 
still has to monitor his sugars using a home glucometer and 
has regularly scheduled doctor visits as well for lab 
monitoring of his diabetes.  August 2006 treatment records 
from Dr. P. include NIDDM (non-insulin dependent diabetes 
mellitus) as a comorbid disease of the veteran.  

After the additional records were received the RO again 
requested the veteran's records be reviewed by a VA physician 
to determine if the criteria for a diagnosis of diabetes 
mellitus had been met.  A report of the review of the 
veteran's chart by a VA physician in May 2007 read as 
follows:  

It is accepted medical opinion that a 
diagnosis of type 2 diabetes requires:  
symptoms of diabetes plus a fasting blood 
sugar of 126 or a two hour postprandial 
blood sugar of 200 with these findings 
confirmed on a separate day with separate 
tests.  

Review of this veteran's record indicates 
that these criteria have not been met.  
The record indicates that he was sent a 
letter by his primary care provider on 
8/27/05 indicating that his blood sugar 
showed that he was a diabetic and that he 
was being placed on metformin.  However, 
review of the lab at that time (8/24/05) 
included a blood glucose drawn at 3:48 pm 
was 113 and it was not designated as 
fasting.  There was a prior blood sugar 
on 04/16/04 of 120 and it was taken at 
12:40 PM.  The record indicates the 
veteran was begun on metformin in 
08/2005.  The record also indicates that 
this medication was last filled 09/17/06.  
It should be noted that between the 
8/27/05 until 02/05/07 his blood sugars 
were recorded to be in the normal range.  
There is a blood sugar of 02/05/07 which 
is 127.  Record indicates that it was 
taken at 12:40 PM and is not designated 
as fasting.  

Based on these treatment reports, the 
veteran has not and does not meet the 
established criteria for diabetes at this 
time.  The findings are consistent with 
impaired glucose intolerance.  The 
glucose upon which the diagnosis was 
based from 08/24/05 was 113 and was not 
fasting.  It therefore does not meet the 
criteria for type 2 diabetes mellitus.  
The most recent blood sugar of 127 was 
not fasting and is also not confirmed, 
therefore it does not meet the criteria 
for type 2 diabetes mellitus.  

The regulations provide three alternative provisions for 
granting service connection for diabetes mellitus.  First, 
evidence of diabetes in service; second, evidence of diabetes 
within the initial post-service year to a degree of 10 
percent; and third, service connection for diabetes mellitus 
based on exposure to herbicides in service.  The veteran does 
not contend and the evidence does not demonstrate that the 
veteran had diabetes either in service or during the initial 
post-service year.  Therefore, in order for the evidence to 
support a grant of service connection in this instance there 
must be evidence of exposure to Agent Orange in service and a 
current diagnosis of the claimed disorder.  

The veteran's service medical records demonstrate that he was 
in the Republic of Vietnam during the time period specified 
in the regulations.  Accordingly, it is presumed that he was 
exposed to Agent Orange in service.  Consequently, the 
pivotal question in this case is whether the evidence 
establishes that the veteran is currently diagnosed as having 
diabetes mellitus.  Although there are instances of diabetes 
being diagnosed in the medical evidence, the totality of the 
evidence shows that those diagnoses are not supported by 
clinical evidence.  As the VA physician explained in May 
2007, a diagnosis of diabetes mellitus is based on objective 
laboratory findings.  The protocol for diagnosis requires 
either fasting blood sugar of 126 or above or a two hour 
postprandial blood sugar of 200, with findings confirmed on 
separate days with separate tests.  The VA physician reviewed 
the laboratory results and found no objective results which 
supported a current diagnosis of diabetes mellitus.  

Following a complete review of the evidence, the Board has 
ascertained that the diagnosis of diabetes mellitus in August 
2005 was based upon an isolated non-fasting blood sugar 
reading.  Because the protocol for a diagnosis of diabetes 
mellitus was not followed, the diagnosis made at that time 
cannot be accepted for VA compensation purposes.  
Additionally, when the veteran subsequently sought a second 
opinion from his private physician, she diagnosed glucose 
intolerance, not diabetes mellitus, and her subsequent letter 
dated in August 2006 is not supported by any objective 
laboratory findings which meet the criteria for a diagnosis 
of diabetes mellitus.  The subsequent notations in VA 
treatment records also do not include any records that 
demonstrate the protocol for a diagnosis of diabetes mellitus 
were followed and resulted in objective findings 
demonstrating the veteran has diabetes mellitus.  Neither the 
veteran's private nor VA physician has ordered him to fast or 
asked him to appear for post-prandial testing.  Thus, it 
would appear that his treatment for glucose intolerance is 
sufficient.

Dr. P., in her September 2005 treatment notes, clearly set 
out what she believed the findings indicated, that the 
veteran had a history of hypoglycemia which she explained to 
the veteran was pre-diabetes or evidence of impaired glucose 
tolerance.  It was pointed out by a VA physician who examined 
the veteran in October 2005 that the veteran needed to be off 
Metformin for awhile to have appropriate lab studies in order 
for a diagnosis to be made.  VA records indicate that the 
veteran's medication was last filled in September 2006 and 
that blood sugars taken after its discontinuance did not 
support a diagnosis of diabetes mellitus.  

The Board carefully reviewed and considered the veteran's 
testimony of August 2007.  It is apparent why the veteran 
believes he currently has diabetes mellitus as that is what 
he was originally told in August 2005.  Nevertheless, a lay 
person is not competent to make a medical diagnosis or to 
relate a medical disorder to a specific cause.  See Espiritu 
v. Derwinski, 2 Vet. App. 492, 494 (1992).  As such, the 
veteran's statements are not considered competent evidence of 
a current diagnosis of diabetes mellitus.  They are, however, 
taken as credible evidence of his belief that he has Type II 
diabetes mellitus.

In light of the medical evidence, the Board places great 
weight on the May 2007 opinion by the VA physician who 
considered all of the veteran's records.  It includes the 
criteria for diagnosing diabetes mellitus and a complete 
review of the laboratory findings.  The VA physician's 
opinion was that the objective laboratory test results of 
record did not support a diagnosis of diabetes mellitus.  
This is not an instance in which there is a difference of 
opinion based on clinical, subjective findings.  Clearly, the 
probative evidence of record consists of objective laboratory 
findings.  For that reason, any diagnosis or opinion which is 
not based upon or supported by objective laboratory findings 
is of little probative value.  While it is disconcerting that 
this veteran has been advised by medical personnel that he 
had diabetes when the clinical data does not support that 
diagnosis, the Board is bound by the evidence of record and 
must find that no clinically supported diagnosis is of 
record.


In an effort to sympathetically assist this veteran who has 
obviously been provided with conflicting information by 
medical professionals, the Board considered remanding the 
claim to have additional laboratory tests conducted.  After 
reviewing the record and noting that the veteran has glucose 
intolerance which he has been able to control either through 
weight loss or medication, the Board finds that it would be 
improper to order additional protocol which might require the 
veteran to abstain from medication which so clearly assists 
in his daily life and control of his glucose tolerance.  The 
complications from diabetes mellitus are of such a serious 
nature that ordering additional laboratory testing should and 
must be based on the necessities of treatment and not for 
adjudication purposes alone.  Because neither the veteran's 
VA primary care provider nor his private physician, people 
who are in the best position to determine if additional 
testing is necessary, have not seen the need to conduct 
additional testing and are satisfied with treating the 
veteran for pre-diabetes and/or glucose intolerance, the 
Board does not find that VA is required to order such testing 
to meet its duty to assist this veteran under 38 C.F.R. 
§ 3.159(c)(4).  The veteran is, however, encouraged to 
request that his claim be reopened if at some time in the 
future he has a confirmed diagnosis of diabetes mellitus.  He 
may wish to show this decision to his treating physicians and 
ask them to advise him when and if the criteria for a 
diagnosis of diabetes mellitus are supported by laboratory 
findings consistent with the protocol for a diagnosis of 
diabetes mellitus.  

Based on a review of the record as a whole the Board finds 
that the veteran is not currently diagnosed as having Type II 
diabetes mellitus.  As set out above, the evidence provided 
by the veteran dated in August 2005 is not a confirmed 
diagnosis.  In the absence of an established current 
diagnosis of diabetes mellitus, service connection must be 
and is denied on a direct and on a presumptive basis.  







ORDER

Service connection for Type II diabetes mellitus, to include 
as due to exposure to Agent Orange, is denied.  



____________________________________________
Kristi Barlow
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


